John I. Purtle, Justice, dissenting. It is undisputed that the Arkansas Criminal Code became effective on January 1, 1976, and that the statute of limitations for murder is unlimited. However, the alleged crime was committed on May 6,1960, long before the Code went into effect. The very first part of the Code provides that prosecution thereunder shall be “for any offense defined by this Code and committed after the effective date [January 1, 1976] hereof.” Ark. Stat. Ann. § 41-102 (Repl. 1977). Arkansas Stat. Ann. § 41-102 (3) states: “The provisions of this Code do not apply to the prosecution for any offense committed prior to the effective date of this Code. Such an offense shall be construed and punished in accordance with the law existing at the time of the commission of the offense.” The following sub-section gives the accused the right to elect to be tried pursuant to the Code. At the time of the adoption of the Arkansas Criminal Code there were two statutes of limitations relating to murder. Arkansas Stat. Ann. § 43-1601 (Repl. 1977) states: Any person may be prosecuted, tried and punished, for any offense punishable with death, at any time after the offense may have been committed. Arkansas Stat. Ann. § 43-1602 provides in pertinent part as follows: No person shall be prosecuted, tried, and punished for any other felony unless an indictment be found within three (3) years after the commission of the offense. . . . We had this same question presented in Patrick v. State, 265 Ark. 334, 576 S.W.2d 191 (1979). The charge against Patrick was second degree murder pursuant to Ark. Stat. Ann. § 41-2206 (Repl. 1964). The offense had been committed prior to the effective date of the Code. The defense was that the statute had run because prior to the effective date of the Code the limitations period for the offense was three years. In upholding the defense we stated: “If the General Assembly had intended that the preexisting statute of limitations on the prosecution of felonies be superseded by the code provision, it would have been a very simple matter to have included § 43-1602 in the list of statutes repealed.” We held that the statutes of limitations in the Code, and prior ones, were jurisdictional. To the same effect see Savage v. Hawkins, 239 Ark. 658, 391 S.W.2d 18 (1965). In the case of Furman v. Georgia, 408 U.S. 238 (1972), the United States Supreme Court struck down the Georgia statute which gave the courts and juries unbridled power to mete out life or death sentences. Arkansas law was about the same as the one strupk down in Furman. Our law at that time was codified as Ark. Stat. Ann. § 41-2227 (Repl. 1964) and stated: Every person convicted of murder in the first degree, or as accessory before the fact to such murder, shall suffer death (by hanging by the neck) [or life imprisonment]. The method of carrying out the death penalty had been changed from hanging to electrocution at the time of Furman. However, unbridled discretion was still the law. Therefore, the death penalty in Arkansas was struck down at the same time as that of Georgia. From 1972 until 1976, our death penalty was as invalid as were our Jim Crow laws although they may still have been on the books. For a period of four years we did not have a valid death penalty law. Murder in the first degree;, during these four years could have been punished by a maximum of life in prison. Until the Arkansas Criminal Code was enacted in 1976, the penalty for capital murder was either life without parole or death by electrocution. [The manner of imposing the death penalty is now by lethal injection.] The maximum penalty for murder in the first degree is now life in prison. From 1972 to 1976, the greatest penalty for first degree murder was life in prison and the statute of limitation was three years. If this is true then the present prosecution is barred because if the death penalty statute was invalid in 1972, it was also invalid in 1960. In effect the majority opinion holds that Furman had no effect on the death penalty statute in Arkansas. I do not agree with such holding. To so hold, it seems to me, would be to say that murder in the first degree may be punishable by death. That is not the law. First degree murder is not included in our capital murder statute. I would issue the writ.